FOSTER, Circuit Judge.
Thomas Jerome Woods was convicted, with a number of others, on three counts of an indictment charging, respectively, unlawful importation, concealment after importation, and transportation of intoxicating liquor. He .was acquitted of conspiracy, based on the same transactions, charged in a fourth count of the same indictment. The conviction of all the parties was affirmed. (C. C. A.) 48 F.(2d) 516. A rehearing was granted Woods (C. C. A.) 50 F.(2d) 1078. The ease was again submitted on the original record and briefs on file. A further consideration of the record convinces us that, Woods having been acquitted by the jury of the conspiracy charge, the evidence was not sufficient to sustain his conviction on the other counts. It was error not to grant his motion for a directed verdict of acquittal.
Reversed and remanded.